REQUESTED BY: Dear Senator Johnson:
This is in reply to your inquiry concerning enforcement of section 60-556 relating to picking up a suspended license or registration.
In answer to your first question, it would be relatively easy for a law enforcement officer to ignore the direction of the department to pick up a license or registration if the law enforcement officer is the employee of a city or county rather than the state. In addition, section 60-556 does not impose any duty upon a law enforcement officer but merely authorizes the department to direct; this may or may not imply a reciprocal duty on the part of the officer directed. As a practical matter, it would be difficult to pin the failure upon any one particular officer in a fairly large department.
There are presently statutes authorizing removal from office of police officers or sheriff's officers for failure to do their duty, inefficiency, etc.
For example, section 19-1807, R.R.S. 1943, authorizes a city civil service commission to remove, demote, suspend, etc., any officer found to be derelict in his duty, incompetent, or guilty of other types of misconduct therein listed.
Along the same lines, section 25-21,147, R.R.S. 1943, authorizes the removal from office of any sheriff, police officer, etc., who shall willfully fail, neglect or refuse to enforce any law which it is made his duty to enforce.
We would suggest more precise language in section60-556, spelling out a duty on the part of the sheriff or chief of police of the department notified to follow certain steps listed in the statute. This will not only give the director of motor vehicles a tool to work with but should make it easier to prove who failed to carry out his direction.
Hoping this will be of assistance to you.